QUESTION:
Is it a violation of the Government in the Sunshine Law for city councilmen to individually meet with a city manager to discuss city business?
SUMMARY:
It is not a violation of the Sunshine Law for a city manager to meet individually with members of the city council to discuss city business provided that he does not act as a liaison for board members by circulating information and thoughts of individual councilmen to the rest of the board.
According to your letter, the City of Vero Beach is negotiating a sewer contract with the City of Indian River Shores, and the city manager is negotiating on behalf of the Vero Beach council. There has been a suggestion that each councilman, one at a time, go into the city manager's office to discuss the contract rather than discuss it at an open council meeting.
The Sunshine Law, s. 286.011, F.S., provides that
"(1) All meetings of any board or commission of any state agency or authority or of any agency or authority of any county, municipal corporation or any political subdivision, except as otherwise provided in the constitution . . . are declared to be public meetings. . . ."
The Florida Supreme Court, in Board of Public Instruction of Broward County v. Doran, 224 So. 2d 693, 698 (Fla. 1969), stated that:
"The obvious intent [of the Sunshine Law] was to cover any gathering of the members where the members deal with some matter on which foreseeable action will be taken by the board."
See also City of Miami Beach v. Berns, 245 So. 2d 28 (Fla. 1971), and Canney v. Board of Public Instruction of Alachua County,278 So. 2d 260 (Fla. 1973). The Sunshine Law apparently covers meetings of or discussions between members of a board. The city manager of Vero Beach is "the chief executive officer and the head of the administrative branch of the city government." Section 40, Ch. 27943, 1951, Laws of Florida. He is not a member of the city council but rather responsible to it for the proper administration of city affairs. A meeting, therefore, between the city manager and one councilman would not violate the Sunshine Law. Care should be taken, however, not to intentionally avoid the requirements of an open meeting by having an individual who is not a board member act as a liaison for board members by circulating information and thoughts of individual councilmen to the rest of the board.